DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-19, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 calls for collecting a breath sample using a syringe and the measuring a concentration in that sample using a breath analyzer. The disclosure of the instant invention does not provide for using a syringe to transfer a breath sample from one instrument to another; at best the disclosure indicates that a syringe can be used to obtain a sample of the collected breath (paragraph {}), but the only embodiment in the entire disclosure which explicitly indicates that sampling might take place in some other location is that of figure 11, which itself still includes a plurality of sensor which would also be used to monitor the concentration of analytes in the exhaled breath. All of the disclosed embodiments, when they discuss determining a concentration, do so using sampling instruments located inside the collection instrument (see figures 3, 8, 11, etc.). There is no disclosure of any separate breath analyzer which is configured to receive a sample from a syringe. As such, the disclosure of the instant invention does not reasonably convey possession of claim 12 as currently filed.

Claims 12, 14-19, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites the limitation “the level of CO indicates the presence of hemolysis that correlates with the infectious disease”. The specification fails to provide support for linking hemolysis or CO levels to any disease other than Ebola. Page 12, sections [0067]-[0068] of the specification state that carbon monoxide can be used to analyze a rate of hemolysis as an indicator of an infectious disease, and page 2, section [0006] states that Ebola may cause an elevated level of hemolysis in the breath. The specification only provides support for identifying Ebola in a patient ([0006]; [0021]; [0068]), and does not provide support for a system that identifies all possible diseases which might be linked to hemolysis indicated by a level (elevated or otherwise) of CO present in breath.
Accordingly, the Applicants have failed to demonstrate possession of the full scope of the claim limitation, since only the idea of identifying Ebola by evaluating hemolysis from an amount of CO has been addressed by the specification, and not the particularities by which the claimed function is actually accomplished. Furthermore, since the Applicant has only disclosed Ebola, but claims all possible disease, Applicant has not shown possession of the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 now recites “wherein the level of CO indicates the presence of hemolysis that correlates with the infectious disease”. Initially, it is noted that there is no antecedent basis for “the presence”, and this should read “a presence”. However, it is unclear what is meant by “hemolysis that correlates with the infectious disease” – is any amount of hemolysis considered to correlate with some unspecified infectious disease? Or is it a particular level of hemolysis that “correlates” with the disease? How does a hemolysis level “correlate” with a disease – it appears that the claim is attempting to avoid stating that some level of hemolysis is indicative of an infectious disease, particularly as it has been noted in previous Office Actions that the disclosure does not support a specific level of hemolysis as being indicative of anything, or a hemolysis level being indicative of anything other than Ebola. For the purpose of examination the claim will be treated as though reciting “wherein the level of CO indicates a presence of hemolysis”. Correction is required.

Claims 12, 14-19, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 calls for both “obtaining a breath sample” and “collecting the breath sample”. These appear to be the same activity. It is unclear if the obtained breath sample is then also collected for some reason or if these steps are redundant; clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 18, 19, and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wondka (US 2014/0194703).
Regarding claim 12, Wondka discloses a method for screening for an infectious disease, comprising: obtaining a breath sample from a subject using a breath analysis instrument (paragraph [0068], element 1); collecting the breath sample with a syringe coupled to the breath analysis instrument (paragraph [0068], the flow generator 12 can be a syringe pump); measuring, using a breath analyzer, a level of carbon monoxide (CO) in the breath sample, wherein the level of CO indicates a presence of hemolysis (paragraphs [0003], [0067]).  
Regarding claim 18, Wondka further discloses that the step of obtaining the breath sample is performed automatically (paragraph [0072]).  
Regarding claim 19, Wondka further discloses that the step of obtaining the breath sample comprises obtaining multiple breaths for sampling and analysis (paragraph [0077]).  
Regarding claim 22, Wondka further discloses that the sample is measured in real time during the test (paragraph [0040]).  
Regarding claim 23, Wondka further discloses that the sample is measured off-line (paragraph [0071]).  
Regarding claim 24, Wondka further discloses that the breath analysis instrument comprises the breath analyzer (figure 1).  
Regarding claim 25, in the absence of any specific physical limitations the device of Wondka may be moved if desired and is thus “portable”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 15-19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 5293875) in view of Causevic (US 2014/0228699).

Regarding claim 12, Stone discloses a method for screening for an infectious disease comprising obtaining a breath sample from a subject using a breath analysis instrument (column 4, lines 27-45); collecting the breath sample (); measuring, using a breath analyzer, a level of carbon monoxide (CO) in the breath sample, wherein the level of CO indicates the presence of hemolysis (column 1, lines 32-37; column 5, lines 5-21; column 8, lines 10-29).
Stone does not disclose collecting the breath sample with a syringe coupled to the breath analysis instrument; Stone teaches using a pump to collect the breath sample (element 60), but does not specify details of the pump. Causevic teaches a method of collecting a breath sample for analysis of the contents of the breath (abstract) which includes using a syringe pump to collect the breath sample (paragraph [0105]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Stone and used a syringe to collect the breath sample, as taught by Causevic, because Stone does not provide any specifics of the pump used to collect the sample and Stone teaches that a syringe can be used to do achieve this function.

Regarding claim 15, Stone further discloses remotely commanding the instrument (column 17, lines 29-42).
Regarding claim 16, Stone further discloses modifying a treatment based on the detected level of CO (column 3, lines 53-60; column 17 line 55 to column 18 line 2).
Regarding claim 17, Stone further discloses assessing the efficacy of a treatment based on the detected level of the CO and optimizing the treatment option by comparison of different treatments (column 3, lines 53-60; column 17 line 55 to column 18 line 2).
Regarding claim 18, Stone further discloses that the step of obtaining the breath sample is performed automatically (column 16, lines 30-34).
Regarding claim 19, Stone further discloses that the step of obtaining the breath sample comprises obtaining multiple breaths for sampling and analysis (column 2, lines 21-47).
Regarding claim 22, Stone further discloses that the sample is measured in real time during the test (column 17, lines 54-60).
Regarding claim 23, Stone’s sample is “measured” without the use of the internet, such that it is “off-line”. 
Regarding claim 24, Stone further discloses that the breath analysis instrument comprises the breath analyzer (figure 1).
Regarding claim 25, Stone’s instrument can be moved if desired and is thus “portable” absent any more specific physical limitations.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone, as modified above, and further in view of Zabavichene (Zabavichene NM, Chepurnov AA. [Dynamics of complement hemolytic activity in experimental Ebola infection]. Voprosy Virusologii. 2004 Mar-Apr;49(2):21-25. PMID: 15106379.).
Stone does not disclose that the infectious disease which correlates with a presence of hemolysis being Ebola; Zabavichene teaches that a presence of hemolysis correlates with a presence of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Stone and noted that presence of hemolysis can correlate with Ebola, as taught by Zabavichene, because this is a teaching that hemolysis is an inherent characteristic of this infectious disease.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wondka in view of Zabavichene (Zabavichene NM, Chepurnov AA. [Dynamics of complement hemolytic activity in experimental Ebola infection]. Voprosy Virusologii. 2004 Mar-Apr;49(2):21-25. PMID: 15106379.).
Wondka does not disclose that the infectious disease which correlates with a presence of hemolysis being Ebola; Zabavichene teaches that a presence of hemolysis correlates with a presence of hemolysis (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Wondka and noted that presence of hemolysis can correlate with Ebola, as taught by Zabavichene, because this is a teaching that hemolysis is an inherent characteristic of this infectious disease.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791